Citation Nr: 0602981	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to May 1952.  This appeal is from a March 2003 
rating decision of the Philadelphia Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 30 percent 
rating for the veteran's PTSD.  A decision review officer 
(DRO) decision in October 2004 increased the rating to 50 
percent, effective from June 21, 2004 (The veteran has not 
disagreed with the effective date assigned).  A Travel Board 
hearing was held before the undersigned in January 2006; a 
transcript of the hearing is of record.  At the hearing the 
undersigned granted a motion to advance this claim on the 
Board's docket because of the veteran's advanced age. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The DRO decision in October 2004 increasing the rating for 
the veteran's PTSD to 50 % was based on his admission to a 
PTSD inpatient program at Batavia VA Medical Center (MC) and 
the report of a VA examination in July 2004.  At the January 
2006 Travel Board hearing the veteran and his representative 
claimed that the PTSD is more disabling than reflected by the 
50 percent rating currently assigned.  The representative 
elicited the veteran's testimony that he has isolated himself 
from most social contacts other than at flea markets (even 
from family); alleged that the disability has progressed in 
severity; and requested that the veteran be re-examined.  The 
representative also noted that the veteran had two periods of 
inpatient PTSD treatment at the Batavia VA facility and 
requested, in the event complete records of those 
hospitalizations have not been associated with the claims 
file, that they be secured for the record.  It was also noted 
that the veteran is seen monthly by a care-provider at 
Lebanon VAMC, and also participates in group sessions at a 
Vet Center on a bi-weekly basis. 

While the record includes at least some records from two 
periods of hospitalization for PTSD at Batavia (including 
admitting notes in June 2004, and some admitting and 
discharge notes from December 2003) the records do not appear 
to represent complete clinical records of the two 
hospitalizations.  VA treatment records are constructively of 
record, and if identified and alleged to be pertinent, must 
be secured.  Furthermore, as it is alleged that the PTSD has 
progressed in severity since the veteran was last examined by 
VA (more than a year and half ago), another VA examination to 
determine the severity of the PTSD is indicated.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain for the record:  
Any of the complete clinical records 
(including nurses' note, progress notes, 
consultation reports, pharmacy records, 
and discharge summary from the June 2004 
hospitalization) of the veteran's 2003 
and 2004 hospitalizations for PTSD at the 
Batavia VAMC that have not already been 
associated with the claims file; complete 
clinical records of the veteran's 
treatment for PTSD at the Lebanon, Pa. 
VAMC since June 2004; and any reports 
generated by the veteran's biweekly Vet 
Center sessions (in addition to the May 
2004 and December 2005 Licensed Social 
Worker summaries that are already of 
record).

2.  The RO should then arrange for the 
veteran to undergo a VA psychiatric 
evaluation to ascertain the current 
severity of his PTSD.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination (and the examiner must have 
available a copy of the schedular 
criteria for rating PTSD, i.e., 38 C.F.R. 
§ 4.130, General Rating Formula for 
Mental Disorders).  The examiner should 
note the presence/or absence, and extent, 
of each of the symptoms listed in the 
criteria for ratings above 50 % (or other 
symptoms of similar gravity), and should 
comment regarding the extent to which 
they cause occupational and social 
impairment, i.e., create deficiencies in 
work, school, family relations, judgment, 
thinking, or mood.  The examiner should 
explain the rationale for any opinions 
offered.  

3.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted (to the veteran's satisfaction), 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

